DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1 and 3-19 are currently pending in the application.
Acknowledgement is made of cancellation of claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 3-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “wherein the airflow enters the first inlet duct and the second inlet duct via the first valve at the first inlet duct and the second valve at the second inlet duct” (see last para); which limitation is indefinite for the following reasons:
I.	it is unclear which of the multiple previously recited airflows (see lines 8-9) the term “the airflow” is referring to.
II.	it is unclear how the airflow enters the first inlet from via the second valve at the second inlet duct; and likewise, how the airflow enters the second inlet from via the first valve at the second inlet duct; as indicated by the limitation.

Applicant is encouraged to recite “a first inlet duct for directing a first airflow to the main airflow conduit; and a second inlet duct for directing a second airflow to the main airflow conduit” … “wherein the first airflow enters the first inlet duct via the first valve at the first inlet duct, and wherein the second airflow enters the second inlet duct via the second valve at the second inlet duct”.

Claim(s) 2-19 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 8, 10-11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Glessner (US 20170175640 A1); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Glessner (US 20170175640 A1) in view of Ott (US 20170321824 A1).

Regarding claim 1:
Glessner discloses a gas turbine engine bleed duct (Fig. 1-3) comprising: 
a first valve #210;
a second valve #212; and 
a single-piece unitary body (best seen in Fig. 3: the architecture of the duct is designed so as to form a one piece structure. Also see alternate rejection below) comprising:
a main airflow conduit #218 configured to transmit a bleed flow to a location #6 outside a gas turbine engine (Fig. 1-3, [0024]); 
a first inlet duct #202 for directing airflow #204 to the main airflow conduit (Fig. 2); and 
a second inlet duct #206 for directing airflow #208 to the main airflow conduit (Fig. 2); 
wherein each of the first and second inlet ducts are directly connected to an engine casing #104 of the gas turbine engine (see at least Fig. 2), and 
wherein the airflow enters the first inlet duct and the second inlet duct via the first valve at the first inlet duct and the second valve at the second inlet duct (see Fig. 2).

As a note to the applicant, the limitation “the first and second inlet ducts being directly connected to an engine casing of the gas turbine engine” is considered an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). The applicant invention is clearly directed to a duct (see at least preamble of claim 1). And “an engine casing of a gas turbine engine” as recited in the claim has not been claimed as part of the invention.

 To the extent that applicant submits that the duct is not a single-piece, it has been held that the use of a one piece construction is merely a matter of obvious engineering choice (see MPEP 2144.04, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Further, Ott teaches the concept of manufacturing multiple conduits as one unitary piece using additive manufacturing ([0012]). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Glessner with the duct formed as a single-piece unitary body as per MPEP 2144.04 and similarly as taught by Ott.

One of ordinary skills would have recognized that doing so would have facilitated assembly of the duct onto the turbine engine casing; at least by virtue of having a fewer number of structures to assemble.

Regarding claim 5:
Glessner either alone or as modified discloses all the limitations.
Glessner further discloses wherein the second valve #212 is a control valve ([0021]). 
 
Regarding claim 8:
Glessner either alone or as modified discloses all the limitations.
Glessner further discloses a gas turbine engine #100 for an aircraft comprising: an engine core comprising a turbine #108, a compressor #104, and a core shaft #112 connecting the turbine to the compressor; a fan #114 located upstream of the engine core, the fan comprising a plurality of fan blades (inherently present); and the single-piece gas turbine engine bleed duct of claim 1 (see rejection of claim 1). 

Regarding claim 10:
Glessner either alone or as modified discloses all the limitations.
Glessner further discloses a nacelle and a bypass duct #128 defined by the nacelle and surrounding the engine core (see Fig. 1), and wherein at least part of the main airflow conduit is located within the bypass duct (see Fig. 1). 

Regarding claim 11:
Glessner either alone or as modified discloses all the limitations.
Glessner further discloses wherein the engine core comprises a first air plenum chamber containing air at a first pressure and a second air plenum chamber containing air at a second pressure, the first pressure being lower than the second pressure, and wherein the first inlet duct is connected to the first air plenum chamber and the second inlet duct is connected to the second air plenum chamber (see at least Fig. 1-2). 

Regarding claim 17:
Glessner either alone or as modified discloses all the limitations.
Glessner further discloses a casing for the engine core, wherein the first and second inlet ducts are located within the casing for the engine core (see at least Fig. 1-2). 

Regarding claim 18:
Glessner either alone or as modified discloses all the limitations.
Glessner further discloses wherein at least a portion of the main air conduit is located within the casing for the engine core (see at least Fig. 1-2). 

Regarding claim 19:
Glessner either alone or as modified discloses all the limitations.
Glessner further discloses wherein a single duct #126 transmits bleed flow through a bypass duct, bypassing the engine core (see at least Fig. 1; col. 3, L 36-39).

Claim(s) 3-4, 7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glessner (US 20170175640 A1) in view of Ott (US 20170321824 A1); and further in view of Sennoun (US 8397487 B2).

Regarding claim 3:
Glessner either alone or as modified discloses all the limitations; except for a pressure regulating valve for regulating airflow through the main airflow conduit.

Sennoun teaches a main airflow conduit #38 configured to transmit a bleed flow to a location outside a gas turbine engine, the main airflow conduit #38 receiving airflow from two inlet ducts #102 and #108, the main airflow comprising a pressure regulating valve #54 for regulating airflow through the main airflow conduit (see at least Fig. 2).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Glessner either alone or as modified with the claimed limitation above as taught by Sennoun.

One of ordinary skills would have recognized that doing so would have maintained the bleed flow at an optimum desired operable range as suggested by Sennoun (col. 5, L 6-18).

Regarding claim 4:
Glessner either alone or as modified discloses all the limitations; except for wherein the first valve is a non-return valve.

Sennoun teaches wherein the first valve #104 of a first inlet duct comprises a non-return valve (col. 4, L 62-64).

Thus, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Glessner either alone or as modified with the first valve being a non-return valve as taught by Sennoun.

One of ordinary skills would have recognized that doing so would have prevented damages resulting from backflow from the duct.

Regarding claim 7:
Glessner either alone or as modified discloses all the limitations.
Sennoun further discloses wherein the control valve is electrically actuated via a motor (see col. 5, L 14-18: inherently, a motor is inherently present in order for the valve to be operated by the controller #48).

Regarding claim 12:
Glessner either alone or as modified further discloses a second actuator to actuate the second valve (see [0021]: an actuator is inherently present for the flow control valve #212).

Glessner either alone or as modified does not disclose a first actuator to actuate a pressure regulating valve for regulating airflow through the main airflow conduit.

Sennoun teaches a main airflow conduit #38 configured to transmit a bleed flow to a location outside a gas turbine engine, the main airflow conduit #38 receiving airflow from two inlet ducts #102 and #108, the main airflow comprising a first actuator to actuate a pressure regulating valve #54 for regulating airflow through the main airflow conduit (see at least Fig. 2; col. 5, L 14-18: inherently, an actuator is inherently present in order for the valve to be operated by the controller #48).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Glessner either alone or as modified with the claimed limitation above as taught by Sennoun.

One of ordinary skills would have recognized that doing so would have maintained the bleed flow at an optimum desired operable range as suggested by Sennoun (col. 5, L 6-18).

Regarding claim 13:
Glessner as modified discloses all the limitations; except for wherein at least one of the first and second actuators are controllable from a location outside the gas turbine engine.

Sennoun further discloses wherein at least one of the first and second actuators #104 & #112 are controllable from a location #48 outside the gas turbine engine (see col. 4, L 3-8).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Glessner as modified with the claimed limitation above as taught by Sennoun.

One of ordinary skills would have recognized that doing so would have maintained the bleed flow at an optimum desired operable range as suggested by Sennoun (col. 5, L 6-18).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glessner (US 20170175640 A1) in view of Ott (US 20170321824 A1) and Sennoun (US 8397487 B2); and further in view of Jansen (US 7913973 B1).

Regarding claim 6:
Glessner as modified discloses all the limitations; except for wherein the control valve is fueldraulically or hydraulically actuated.

Nonetheless, the usage of fueldraulically or hydraulically actuated control valve is well known in the art (see for example Jansen, col. 4, L 59-61).

Thus, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Glessner as modified with the control valve being fueldraulically or hydraulically actuated as taught by Jansen.

One of ordinary skills would have recognized that doing so would have allowed the valve to operate more accurately and more reliably as suggested by Jansen (col. 4, L 59-61).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glessner (US 20170175640 A1) in view of Ott (US 20170321824 A1); and further in view of Bradbrook (US 20170370290 A1).

Regarding claim 9:
Glessner further discloses wherein the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft.

Glessner either alone or as modified does not disclose wherein the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor.

Bradbrook discloses wherein a turbine engine comprises a first turbine, a first compressor, and a first core shaft; the engine further comprising a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor (see Fig. 2, [0022]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Glessner with the arrangement claimed above as taught by Bradbrook.

One of ordinary skills would have recognized that doing so would have enabled a higher overall pressure ratio; thereby, improving thermodynamic.

Note: the limitation “the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glessner (US 20170175640 A1) in view of Ott (US 20170321824 A1) and Sennoun (US 8397487 B2); and further in view of Hussain (US 20170114657 A1).

Regarding claim 14-15:
Glessner as modified discloses all the limitations; except for wherein the first actuator comprises a first servo motor connected to a first linkage to actuate the pressure regulating valve and wherein the second actuator comprises a second servo motor connected to a second linkage to actuate the second valve; and wherein each actuator is connected to a pressure source and is pneumatically controlled.

Nonetheless, controlling a valve via an actuator comprising a servo motor connected to a linkage is well known in the art as taught by Hussain (see Fig. 5a-b, [0029-0035]); and pneumatically controlling a valve via a pressure source connected to an actuator are well known principles of the prior art (official notice).

Thus, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Glessner as modified with the valves controlled in the manner as claimed in the claims above.

One of ordinary skills would have recognized that controlling the valves via servo motors and via pneumatic controlled means would have allowed for the valves to operate more accurately and more reliably.

Regarding claim 16:
Glessner as modified discloses all the limitations; except for an actuator plate connected to the single-piece gas turbine engine bleed duct and wherein each actuator is connected to the actuator plate.

Nonetheless, Hussain teaches actuator plate #312 for mounting multiples valve actuators #346.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Glessner as modified with an actuator plate for mounting the multiples actuators as taught by Hussain.

One of ordinary skills would have recognized that doing so would have would have provided support for the actuators so as to improve the structural integrity of the system.

As modified; the actuator plate is connected to the single-piece duct (at least structurally); since all the components of the device as modified are assembled to form a single unit.

Response to Arguments
Applicant's arguments filed on 03/21/2022 have been fully considered.

Applicant amendments have overcome the 112 rejections of the previous office action; but has introduced new 112 rejections. See 112 rejection section above for more details.

Applicant’s arguments with respect to the prior art by Sennoun have been fully considered but are moot as the arguments do not apply to the current rejections.

The claims of this application are unpatentable over the new combination(s) of the prior art of record. See elaborated rejection above for more details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moes (US 9879610 B2) teaches a valve directly coupled to the inlet duct at an engine casing (see Fig. 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763